Citation Nr: 1721851	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, service-connected post traumatic stress disorder (PTSD) and/or Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was remanded in July 2016.  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in May 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, and is cognizant that the appeal has been remanded on s previous occasion, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to make an informed decision so that this claim is afforded every consideration.

The Board remanded this issue in order to obtain a sufficient etiological opinion as to the Veteran's hypertension.  The VA opinion is not adequate to determine whether the Veteran's hypertension is related to his military service to include presumed in-service exposure to herbicides.

In June 2016, a VA examiner opined that hypertension was not caused by service-connected diabetes mellitus since a diagnosis of hypertension preceded the onset of diabetes mellitus.  Further, diabetes mellitus does not aggravate hypertension because it is not uncommon for medications to be required to control hypertension whether diabetes is also present or not.  

The examiner also concluded that service-connected PTSD did not cause hypertension.  The examiner pointed out that the causes of hypertension were multifactorial.  Additionally, the presence of two or more medical conditions does not imply that one is the cause of the other.  There was "no compelling data that would reasonably lead to an association of cause and effect of HTN and PTSD."  This also applied to aggravation.  

First of all, the examiner failed to address an etiological relationship, if any, between hypertension and Agent Orange.  The Board also finds that the examiner's opinions were conclusive in nature and the rationales were not clearly stated.  For instance, the examiner did not discuss the onset of the Veteran's hypertension, PTSD, and/or psychiatric symptoms, or the medication required to treat the same.  While the examiner noted there was no compelling data that would reasonably lead to an association of cause and effect of HTN and PTSD; it is not clear as to what data was reviewed, if any regarding any of the medical questions that were asked.  

On remand, the AOJ should obtain an adequate etiological opinion as to the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's e-file to a VA examiner, other than the examiner that provided the previous opinion. If the examiner determines that additional examination of the Veteran is required, so schedule the Veteran.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was incurred in service, or is otherwise related to service, including his presumed in-service exposure to herbicides and/or his rising blood pressures recorded since service. 

In providing this opinion, the physician should indicate his/her consideration of the 2007 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not yet added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  Please also consider and comment on the more recent study, "Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans," J Occup. Environ Med. 2016 Nov;58(11):1127-1136.

The examiner should determine in this specific case, whether the Veteran's hypertension is related to his Agent Orange exposure, regardless of the NAS study that did not conclude that there was positive link between hypertension and Agent Orange exposure. The physician must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case. Other factors may affect the analysis, such as whether the examiner finds studies persuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, whether his hypertension manifested itself in an unusual manner, etc. 

The examiner should specifically comment on the April 1972 VA examination report showing a blood pressure reading of 142/80 and whether it's indicative of essential hypertension or its onset. In addition, the Veteran has testified that he received treatment for high blood pressure throughout the 1970s, although the records are no longer available.  

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to, or the result of, his service-connected PTSD, considering the onset of his hypertension, PTSD, and/or psychiatric symptoms, or the medication required to treat the same. 

(c) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected PTSD, considering his onset of the Veteran's hypertension, PTSD, and/or psychiatric symptoms, or the medication required to treat the same.

(d) The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to, or the result of, his service-connected diabetes mellitus, considering the onset of his hypertension, diabetes mellitus, and/or diabetic symptoms, or the medication required to treat the same. 

(e) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected diabetes mellitus, considering his onset of the Veteran's hypertension, diabetes mellitus, and/or diabetic symptoms, or the medication required to treat the same.

The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

2. Finally, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




